Mr. Chief Justice QuiñoNes,
after stating the foregoing facts, delivered the opinion of the court.
The findings of fact of the judgment appealed from are accepted.
Moreover, the witnesses Antonio Mellado y Baez, José Alvarez García and Carlos Davis Ilarrasa, produced by the petitioner, only testified that it was true and that they knew of their own knowledge that Casimiro Dávila y Rodríguez, by whom they were introduced, had the absolute quiet and peaceable ownership of the thirty-six cuerdas of land described in the petition of the claimant, and that he acquired the same in the proportion, from the persons, and in the manner set forth in said petition.
The conclusions of law contained in said judgment are likewise accepted.
. It is not proper to' make the declaration of ownership applied for by the petitioner, Casimiro Dávila, for a further reason, inasmuch as the witnesses produced merely testify that lie is the absolute owner of the thirty-six cuerdas of land in question, but without determining precisely the time he has been in possession, nor the time his predecessors were in possession, nor whether or not they had a title, and of what it consisted — which requirements are necessary to prove the acquisition by prescription of the ownership of real property.
In view of article 395 of the Mortgage Law, and articles 1940, 1941 and 1954 of the old Civil Code; and the Judicial Order of April 4,1899, we adjudge that we ought to affirm and do affirm the judgment appealed from, with costs against the appellant.
Justices Hernández, Figueras, Sulzbacher and MacLeary concurred.